        Case 1:18-cv-04335-KPF Document 82 Filed 12/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHBU BEHLIN,

                          Plaintiff,
                                                   18 Civ. 4335 (KPF)
                   -v.-
                                                         ORDER
RITE AID PHARMACY STORE, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Order dated September 16, 2020, the Court denied without prejudice

Defendants’ request for a pre-motion conference in advance of an anticipated

motion for summary judgment, pending production of certain of Plaintiff’s

medical records. (Dkt. #73). Thereafter, Plaintiff sought leave to amend his

complaint, but later withdrew his request to amend. (See Dkt. #77-78, 80). By

Order dated November 2, 2020, the Court directed Plaintiff to inform the Court

by November 16, 2020, whether he intended to renew his request to file an

amended complaint. (Dkt. #81). The Court reiterated that absent a motion to

amend, the parties were expected to comply with the Court’s September 16,

2020 Order regarding discovery. (Id.). To date, Plaintiff has not renewed his

request for leave to file an amended complaint. Therefore, the parties are

ORDERED to submit a joint status report on or by January 19, 2021.
         Case 1:18-cv-04335-KPF Document 82 Filed 12/29/20 Page 2 of 2




     The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

     SO ORDERED.

Dated:       December 29, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
